El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si existe impedimento para otorgar el beneficio de sentencia suspendida a una persona que comete un nuevo delito bajo la Ley de Violencia Do-méstica o delitos relacionados con ésta, mientras disfruta del programa de desvío que ella contiene.
I
El 3 de febrero de 1996, el Sr. Richard Rodríguez Veláz-quez (en adelante el recurrido) fue acusado por violar el Art. 3.2 —maltrato agravado— de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.RR.A. see. 632), conocida como la Ley para la Prevención e Intervención con la Violencia Domés-tica (Ley 54), siendo la víctima la Sra. Carol Castellar Ve-lázquez, quien convivió con el acusado. El 22 de abril de 1996 formuló alegación de culpabilidad por el delito imputado. El Tribunal de Primera Instancia suspendió los procedimientos en su contra, a la luz de lo dispuesto por el Art. 3.6 de la Ley 54, supra, 8 L.P.R.A. see. 636 (programa de desvío). Es decir, el tribunal no dictó sentencia y some-tió al recurrido a libertad a prueba, sujeto a varias condi-ciones, entre ellas las siguientes: ingresar en el programa de reeducación y readiestramiento en el Instituto Ponceño del Hogar; abstenerse de ingerir bebidas alcohólicas y evi-tar cualquier violación a las leyes de Puerto Rico, en cuyo caso cumpliría la sentencia impuesta por ley.
El 10 de octubre de 1997, el Ministerio Público solicitó la revocación del beneficio de desvío concedido, ya que el 5 de octubre del mismo año, el recurrido cometió el delito de maltrato agravado en contra de la Sra. Alí Marie Quiñones Santiago. Además, se solicitó la revocación porque el recu-rrido estaba haciendo uso de bebidas alcohólicas y no es-*197taba asistiendo a las reuniones con el Oficial Probatorio ni al Instituto Ponceño del Hogar. Por dichos hechos, el 10 de noviembre de 1997 se presentó nueva acusación contra el recurrido por infracción al Art. 3.2 de la Ley 54, supra.
El 23 de enero de 1998 se celebró una vista final de revocación, en la cual la Oficial Probatorio le informó al tribunal mediante Acta que el recurrido no acudió a las citas del Oficial Probatorio; que no acudió a las citas del Instituto Ponceño del Hogar; que cometió nuevo delito bajo la citada Ley 54; que utilizaba bebidas alcohólicas, y que tenía un caso pendiente de amenaza.(1) El tribunal dejó en suspenso la revocación del desvío y le concedió al recurrido una segunda oportunidad para que éste ingresara en un Hogar Crea o en el Hogar Nueva Cosecha para recibir tra-tamiento contra el alcoholismo.
El 10 de febrero de 1998, el recurrido hizo alegación de culpabilidad por la nueva acusación y el tribunal, en el mismo acto, le impuso tres (3) años de cárcel por el caso inicial y dos (2) años de cárcel por el segundo caso, para cumplirlos de forma consecutiva y bajo el régimen de la Ley de Sentencia Suspendida, 34 L.P.R.A. sees. 1026-1029. Esta sentencia suspendida estuvo condicionada a que el recurrido continuara viviendo en el Hogar Nueva Cosecha.
Inconforme, el Pueblo de Puerto Rico, representado por el Procurador General, presentó ante el Tribunal de Cir-cuito de.Apelaciones una petición de certiorari. Planteó que no debió aplicarse la Ley de Sentencia Suspendida, pues en el presente caso se concedió el beneficio del programa de desvío bajo la citada Ley 54 y el recurrido incumplió con las condiciones impuestas. El 3 de febrero de 1999, el tribunal apelativo resolvió que no existía impedimento para concederle una probatoria al recurrido bajo la Ley de Sen-tencia Suspendida. Ello, ya que al concederse el desvío bajo la Ley 54, supra, no se hace declaración de culpabilidad ni se dicta sentencia, por lo que el recurrido no ha sido con-*198victo, sentenciado ni recluido en prisión con anterioridad a la comisión del delito por el cual fue procesado. No obs-tante, el foro a quo devolvió el caso al tribunal de instancia para que se rindiera un informe presentencia, ya que se otorgó la sentencia suspendida sin el beneficio de dicho informe.
Oportunamente, el Procurador General recurrió ante nos mediante Moción en Auxilio de Jurisdicción y Petición de certiorari, aduciendo como errores los siguientes:
Incidió el Tribunal de Circuito de Apelaciones al concluir que no existe impedimento alguno para otorgar una probatoria bajo la Ley General de Sentencia Suspendida (Ley Núm. 259) a una persona que comete una segunda infracción a la Ley de Violen-cia Doméstica (Ley Núm. 54) y que se benefició del desvío con-templado en dicha Ley (Art. 3.6).
Erró el Tribunal de Circuito de Apelaciones al devolver el presente caso a Instancia para que se presente un Informe pre-sentencia con el único propósito de determinar si se le concede o no una sentencia suspendida al recurrido bajo la Ley Núm. 259, pues como cuestión de derecho en este caso no procede otro beneficio de libertad a prueba. Petición de certiorari, pág. 5.
El 10 de marzo de 1999 emitimos una resolución me-diante la cual expedimos el auto de certiorari. Contando con el favor de la comparecencia de las partes, procedemos a resolver.
rH h-l
El Art. 3.6 de la Ley 54, supra, provee un mecanismo de desvío que dispone:
Una vez celebrado el juicio y convicto que fuere o que el acu-sado haga alegación de culpabilidad por cualesquiera de los de-litos tipificados en este capítulo, el tribunal podrá, motu pro-prio o mediante solicitud del Ministerio Fiscal o de la defensa, suspender todo procedimiento y someter a la persona convicta a libertad a prueba, sujeto a que ésta participe en un programa de reeducación y readiestramiento para personas que incurren en conducta maltratante en la relación de pareja. ...
*199Ésta alternativa de desvío solamente estará disponible cuando existan las circunstancias siguientes:
(a) Se trate de una persona que no haya sido convicta previa-mente por la comisión de los delitos establecidos en este capí-tulo o delitos similares establecidos en las leyes del Estado Li-bre Asociado de Puerto Rico o de Estados Unidos contra la persona de su cónyuge, ex cónyuge, persona con quien cohabita o haya cohabitado, persona con quien sostiene o haya sostenido una relación consensual, o persona con quien haya procreado un hijo o una hija.
El tribunal tomará en consideración la opinión de la víctima sobre si se le debe conceder o no este beneficio e impondrá los términos y condiciones que estime razonables y el período de duración de la libertad a prueba que tenga a bien requerir, previo acuerdo con la entidad que prestará los servicios, cuyo término nunca será menor de un [(1)] año, ni mayor de tres (3).
Si la persona beneficiada por la libertad a prueba que esta-blece esta sección incumpliere con las condiciones de la misma, el tribunal previo celebración de vista podrá dejar sin efecto la libertad a prueba y procederá a dictar sentencia.
Si la persona beneficiada por la libertad a prueba que esta-blece esta sección no viola ninguna de las condiciones de la misma, el tribunal, previa recomendación del personal compe-tente a cargo del programa al que fuere referido el acusado, en el ejercicio de su discreción y previa celebración de vista, podrá sobreseer el caso en su contra.
El sobreseimiento bajo esta sección se llevará a cabo sin pro-nunciamiento de sentencia por el tribunal, pero se conservará el expediente del caso en el tribunal, con carácter confidencial, no accesible al público y separado de otros récords a los fines exclusivos de ser utilizado por los tribunales al determinar, en procesos subsiguientes, si la persona cualifica para acogerse a los beneficios de esta sección.
El sobreseimiento del caso no se considerará como una con-vicción a los fines de las descualificaciones o incapacidades im-puestas por ley a los convictos por la comisión de algún delito
El sobreseimiento de que trata esta sección sólo podrá conce-derse en una ocasión a cualquier persona.
Este Art. 3.6 de la citada Ley 54 provee un mecanismo para conceder un privilegio de libertad a prueba a ciertas personas. Sus beneficios están limitados a personas responsables de infringir alguna disposición de la Ley 54 *200que no hayan sido convictas anteriormente por delitos re-lacionados a esta misma ley, o que no se les haya concedido dicho beneficio. Según lo establecido, el tribunal puede, luego de la celebración del juicio o de una alegación de culpabilidad, someter a la persona a libertad a prueba con las condiciones y con los términos que estime apropiados.
No obstante, debemos precisar que el tribunal no dicta sentencia. De incumplirse alguna condición del desvío, entonces el tribunal revocará el beneficio y procederá a dictar la sentencia que estime correspondiente.
El programa de desvío bajo la Ley 54 es análogo al pro-grama de desvío que provee el Art. 404 de la Ley de Sus-tancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, y la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Véase Pueblo v. Martínez Lugo, 150 D.P.R. 237 (2000).
Sin embargo, en el caso de la Ley 54, supra, la intención de la Asamblea Legislativa fue crear un programa de desvío sui géneris con sus particularidades intrínsecas al problema atendido por dicha ley; un programa de libertad a prueba análogo a la sentencia suspendida. Veamos.
La Ley de Sentencia Suspendida es el estatuto general que provee el mecanismo alterno para que un convicto cumpla su sentencia fuera de prisión. Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991). Así dispone, en lo pertinente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menor de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las sees. 415 y 416a del Título 25 en su modalidad de delito grave, y sees. 418 y 420 del Título 25 conocidas como la “Ley de Armas de Puerto Rico”, ... y podrá asimismo suspender los efectos de *201la sentencia qne hubiere dictado en todo caso de delito menos grave que suija de los mismos hechos o de la misma transac-ción que hubiere dado lugar, además, a sentencia por delito grave que no fuere de los excluidos de los beneficios de este Capítulo, incluyendo el caso en que la persona haya sido decla-rada no culpable en dicho delito grave o rebajado dicho delito grave a delito menos grave y así convicta, y ordenará que la persona sentenciada quede en libertad a prueba siempre que al tiempo de imponer dicha sentencia, concurran todos los requi-sitos que a continuación se enumeran:
(1) Que dicha persona, con anterioridad a la fecha en que se intente suspender la sentencia dictada, no hubiere sido con-victa, sentenciada y recluida en prisión por delito grave alguno con anterioridad a la comisión del delito por el cual fuere pro-cesada; y a la cual no se hubieren suspendido los efectos de una sentencia anterior por delito grave;
(2) que las circunstancias en que se cometió el delito no evi-dencien que existe en el autor del mismo un problema de con-ducta o de carácter para cuya solución favorable, en interés de la debida protección de la comunidad, se requiera la reclusión de dicha persona en alguna de las instituciones penales de Puerto Rico;
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona sen-tenciada, y que, del contenido de ese informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en al-guna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad. 34 L.P.R.A. see. 1027 (Supl. 1998).
Es decir, la Ley de Sentencia Suspendida provee una medida alterna a la pena de cárcel. Los términos “sentencia suspendida” y “libertad a prueba” se utilizan indistintamente; este último se deriva del latín probatio, que significa “prueba”. Pueblo v. Molina Virola, 141 D.P.R. 713 (1996) Mediante la concesión de este beneficio, el tribunal suspende la ejecución de la sentencia y permite al convicto de delito quedar en libertad durante todo o parte del término de la pena, sujeto a que éste observe buena conducta *202y cumpla con todas aquellas restricciones que el tribunal le imponga.
El propósito de la sentencia suspendida es rehabilitador; centralizado en la aptitud del individuo para convertirse en un miembro útil en la sociedad. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Pueblo v. Texidor Seda, supra, pág. 582; Vázquez v. Caraballo, 114 D.P.R. 272 (1983). La idea básica tras el mecanismo de la sentencia suspendida es lograr que un convicto de delito viva una vida productiva en la sociedad, alejado del trasiego delictivo, bajo un sistema de supervisión. Pueblo v. Texidor Seda, supra, pág. 582; Pueblo v. Vega Vélez, 125 D.P.R. 188 (1990).
La concesión del beneficio de sentencia suspendida es discrecional. El disfrute de éste es un privilegio, no un derecho. Pueblo v. Zayas Rodríguez, supra, pág. 536. En vista de ello, la concesión de tal privilegio a un convicto que cualifica prima facie descansa en la sana discreción del tribunal. Pueblo v. Zyas Rodríguez, supra; Pueblo v. Torres Rivera, 137 D.P.R. 630 (1994). Por lo tanto, este es un privilegio limitado que se concede en aquellos casos en que el legislador ha expresado que existe una justificación para evitar su encarcelación. Pueblo v. Pérez Rivera, 129 D.P.R. 306 (1991). Hemos reiterado que la ausencia de antecedentes penales no es por sí sola causa suficiente para que un convicto obtenga libertad a prueba. Pueblo v. Torres Rivera, supra, pág. 643; Pueblo v. Texidor Seda, supra.
Con respecto a la concesión de una sentencia suspendida, el juez de instancia tiene que analizar y determinar si la persona que reclama la concesión del privilegio es acreedora o no al mismo; ello de acuerdo con las virtudes y con los defectos que esa persona posea. Pueblo v. Torres Rivera, supra; Pueblo v. Texidor Seda, supra. Esa persona no puede haber sido convicta, sentenciada y recluida anteriormente por delito grave; no se le puede haber suspen-*203dido los efectos de una sentencia anterior por delito grave; las circunstancias en que cometió el delito no pueden evi-denciar que en éste existe un problema de conducta o de carácter para cuya solución favorable se requiera su reclu-sión, y tiene que existir un informe del Administrador de Corrección.
Es propio destacar que anteriormente hemos equiparado el programa de desvío bajo la Ley de Sustancias Controladas de Puerto Rico con la Ley de Sentencia Suspendida. Pueblo v. Martínez Lugo, supra. Sin embargo, también hemos recalcado que existe una diferencia entre estos programas de desvío y la sentencia suspendida. Esta estriba en que bajo el programa de desvío no se dicta sentencia. Esto significa que queda suspendido el procedimiento hasta tanto otra cosa disponga el tribunal. Pueblo v. Martínez Lugo, supra. En cambio, bajo la Ley de Sentencia Suspendida se dicta sentencia contra una persona y luego de dictada se suspenden los efectos de la sentencia.
No obstante, esta diferencia no es obstáculo para que el programa de desvío bajo la Ley 54 se considere como una libertad a prueba. Esto cumplirá el propósito de que una vez se cometa un nuevo delito bajo la misma ley o cualquier delito relacionado mientras se disfruta de este privilegio, un individuo no cualificará para cumplir sus sentencias por ambos delitos bajo el beneficio de sentencia suspendida. Ello es cónsono con la intención legislativa al aprobarse la Ley 54.
HH H — i
Reiteradamente hemos resuelto que las leyes hay que interpretarlas y aplicarlas en comunión con el propósito social que las inspira sin desvincularse de la realidad y del problema humano que persiguen resolver. Pueblo v. Zayas Rodríguez, supra, pág. 537; Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992). Es principio cardinal de *204hermenéutica que al interpretar una disposición específica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Legislatura al aprobarla. Por lo tanto, la determinación de un tribunal debe atribuirle un sentido que asegure el resultado que originalmente se quiso obtener. La obligación fundamental en estos casos es imprimirle efectividad a la intención le-gislativa, propiciando de esta forma la realización del pro-pósito que persigue la ley. González Pérez v. E.L.A., 138 D.P.R. 399 (1995).
La Ley para la Prevención e Intervención con la Violencia Doméstica fue creada para proteger la vida, la seguridad y la dignidad de hombres y mujeres. A través de esta política pública se propicia el desarrollo, establecimiento y fortalecimiento de remedios eficaces para ofrecer protección y ayuda a las víctimas, alternativas para la rehabilitación de los ofensores y estrategias para la prevención de la violencia doméstica. La Ley 54 fue creada con una clara política pública contra la violencia doméstica. Nuestro Gobierno la repudia enérgicamente por ser contraria a los valores de paz, dignidad y respeto que este pueblo quiere mantener para los individuos, las familias y la comunidad en general. Art. 1.2 de la Ley 54, supra, 8 L.P.R.A. sec. 601.
La Ley 54 es un estatuto de vanguardia. Está amparada en sistemas modelos contra la violencia doméstica. De ahí el programa de desvío que tiene disponible para sus ofensores. Programas similares existen en jurisdicciones tales como Massachusetts, Nueva York y Florida. No obstante, en estos programas se atiende rigurosamente la situación de los reincidentes. Cuando un individuo maltratante es puesto en uno de estos programas, y se ausenta excesivamente de las sesiones a las que está compelido a asistir o incurre en nuevos actos de violencia doméstica, demuestra signos de alerta tanto para la policía *205como para la mujer maltratada.(2) Por lo tanto, estos mo-delos de programas contra la violencia doméstica promue-ven una gran variedad de sanciones legales tales como con-sejería ordenada por los tribunales, así como una mayor severidad en casos que previamente no fueron castigados.(3) La imposición de sanciones más severas puede potencialmente enviar un mensaje a los individuos maltratantes de que su conducta no será tolerada. (4)
El propósito de la Ley 54 es un corolario del interés apremiante del Estado de disuadir a sus miembros para que desistan de las agresiones perpetradas entre parejas y para modificar patrones de conducta nocivos que tan arraigados están en nuestro pueblo. Véase Pueblo v. Rivera Morales, 133 D.P.R. 444 (1993).
Este interés del Estado tiene que ser salvaguardado por los jueces, quienes somos la última autoridad en el Sistema Judicial. Si no logramos manejar los incidentes de violencia, en este caso en específico contra la mujer, con el enfoque e interés judicial apropiados, corremos el peligro de hacer que estos crímenes sean considerados como algo trivial e insignificante. Por tales motivos, los jueces no podemos ignorar la seriedad de estos crímenes. Restarles importancia limitaría la efectividad de la intervención judicial en este tipo de casos y agravaría un ya ingente problema social. Pueblo v. Esmurria Rosario, 117 D.P.R. 884 (1986).
IV
En el presente caso nos encontramos ante un individuo acusado por el delito de maltrato agravado bajo la Ley 54. *206Una vez hizo alegación de culpabilidad, conforme al citado Art. 3.6 de la Ley 54, no se le dictó sentencia y fue referido a un programa de reeducación. No obstante, el recurrido no acudía a las citas con el oficial probatorio, no acudía a las citas en el Instituto Ponceño del Hogar y utilizaba be-bidas alcohólicas. No conforme con ello, cometió un nuevo delito de maltrato agravado y tenía un caso pendiente de amenaza. Así las cosas, el tribunal de instancia le revocó el beneficio del desvío y lo sentenció por ambos casos. Ese mismo día le otorgó el beneficio de sentencia suspendida.
Tanto el tribunal de instancia, como el tribunal apela-tivo y la defensa, razonaron que el recurrido cualificaba para disfrutar del privilegio de sentencia suspendida por-que al momento de cometer el segundo delito no había sido convicto de delito alguno. No nos persuaden.
Ciertamente nos encontramos ante una situación en que ni el citado Art. 3.6 de la Ley 54 ni la Ley de Sentencia Suspendida arrojan luz sobre esta controversia. Por ello acudimos al historial legislativo de la Ley 54. A la luz de éste y del análisis que esbozamos anteriormente, equipa-ramos el régimen del programa de desvío de la Ley 54 con el de la sentencia suspendida. Por ello, resolvemos que el recurrido, al haber cometido un nuevo delito de maltrato agravado mientras disfrutaba del desvío, no cualifica para disfrutar del privilegio de sentencia suspendida al revo-carse el desvío, dictarse la sentencia por el primer delito del cual se declaró culpable y dictarse coetáneamente la sentencia por el segundo delito cometido.
Una persona que no es lo suficientemente responsable como para cumplir con las condiciones de un programa de libertad a prueba bajo la Ley 54, y que para colmo de males incurre en nueva conducta delictiva bajo esa misma ley o delitos relacionados, ha demostrado que no es acreedor de tal privilegio. Esto es así, ya que no responde a los meca-nismos de control. Demuestra con tal actitud de total desi-*207dia y falta de respeto a los tribunales, que no es apto para vivir una vida productiva en la sociedad, alejado del com-portamiento delictivo, fin básico de la Ley de Sentencia Suspendida. Pueblo v. Texidor Seda, supra, págs. 582-583.
A tenor de lo anterior, este Tribunal resuelve que una persona que infringe lo dispuesto en la Ley 54 o que comete delitos relacionados a esta misma ley mientras disfruta del privilegio de un programa de desvío, no podrá disfrutar de una sentencia suspendida. Resolver lo contrario equivaldría a tolerar la conducta violenta de este individuo y a fomentar la criminalidad. Esto sería totalmente contrario al propósito que tuvo la Asamblea Legislativa al aprobar esta ley.(5)
Mediante este curso decisorio, estamos salvaguardando el interés apremiante del Estado de proteger a las víctimas de violencia doméstica, así como de disuadir a los miem-bros de la sociedad puertorriqueña para que desistan de las agresiones perpetradas contra sus parejas, y para que no tengan la idea equivocada de que estos crímenes son considerados como algo trivial e insignificante.
Por los fundamentos expuestos con anterioridad, se re-voca la sentencia del Tribunal de Circuito de Apelaciones y se deja sin efecto la sentencia suspendida concedida al Sr. Richard Rodríguez Velázquez.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez concurrió con el resultado con una opinión escrita. El Juez Asociado Señor Hernández Denton disintió sin opinión escrita.
*208— O —

 Anejo V, pág. 6.


 B. Tsai, The Trend, Toward Specialized Domestic Violence Courts: Improvements on an Effective Innovation, 68 Fordham L. Rev. 1285, 1300 (2000).


 Tsai, supra, pág. 1314.


 Tsai, supra, pág. 1320.


 Véase Exposición de Motivos de la Ley Núm. 54 de 15 de agosto de 1989, Leyes de Puerto Rico, págs. 222-224.